
	

116 S1888 IS: Go to High School, Go to College Act of 2019
U.S. Senate
2019-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 1888
		IN THE SENATE OF THE UNITED STATES
		
			June 18, 2019
			Mr. Portman (for himself and Mr. Warner) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To amend the Higher Education Act of 1965 to allow the Secretary of Education to create a pilot
			 program to award College in High School Pell Grants.
	
	
		1.Short title
 This Act may be cited as the Go to High School, Go to College Act of 2019.
 2.College in High School Federal Pell Grant Pilot ProgramSection 401 of the Higher Education Act of 1965 (20 U.S.C. 1070a) is amended by adding at the end the following:
			
				(k)College in high school federal pell grant pilot program
 (1)In generalFor the award years beginning on July 1, 2020, and ending on June 30, 2026, the Secretary shall carry out a pilot program to award College in High School Federal Pell Grants to eligible students to support enrollment in, and completion of, postsecondary courses offered through a dual or concurrent enrollment program or an early college high school.
 (2)Size of programThe Secretary is authorized to enroll not more than 250 eligible institutions into the College in High School Federal Pell Grant Pilot Program under this subsection, with the intent of serving approximately 50,000 students.
 (3)Possibility of extensionThe Secretary is authorized to extend the period of the pilot program under this subsection at the discretion of the Secretary.
 (4)ApplicationAn eligible institution that desires to participate in the College in High School Federal Pell Grant Pilot Program under this subsection shall submit an application to the Secretary at such time, in such manner, and accompanied by such information as the Secretary may require. As part of the application, the eligible institution shall—
 (A)provide an assurance that such institution will offer eligible students enrolled in the pilot program the opportunity to earn not less than 12 credits on a pathway towards a degree or credential;
 (B)describe how the college course sequences offered to such eligible students are part of a pathway towards a degree or credential;
 (C)provide an assurance that such institution will provide all students enrolled in dual or concurrent enrollment programs and early college high school programs, alongside students receiving College in High School Federal Pell Grants under this subsection, necessary support services to such eligible students, such as academic tutoring, high school to college transition support, guidance counseling, or other comparable services designed to increase student participation for and success in postsecondary education;
 (D)describe how such institution will— (i)ensure that all students enrolled in dual or concurrent enrollment programs and early college high school programs, alongside students receiving College in High School Federal Pell Grants under this subsection, complete the Free Application for Federal Student Financial Aid (FAFSA);
 (ii)assist all such students with completion of the FAFSA; and
 (iii)commit to advising students receiving College in High School Federal Pell Grants under this subsection about how receipt of a College in High School Federal Pell Grant will impact their future financial aid eligibility;
 (E)describe the criteria for admission to the pilot program that are used; (F)describe the instructors that the pilot program will be using to teach the courses, and what procedures the institution has in place to ensure that the pilot program is using qualified instructors compliant with State laws and accreditation standards;
 (G)describe how such institution will conduct outreach to such eligible students, their parents or caregivers, first-generation college students, and historically underrepresented students, to encourage enrollment in the pilot program;
 (H)commit to being a participant in a statewide articulation agreement, have an articulation agreement with at least one public institution of higher education, or be able to document in another way successful history of credit transfer of dual or concurrent enrollment program coursework to other public institutions of higher education;
 (I)provide an assurance that such institution will inform such eligible students of their transfer options before they enroll, including which other institutions of higher education are likely to accept credits accrued through participation in the pilot program and under what conditions;
 (J)provide an assurance that such institution will provide such eligible students with financial counseling regarding how to use any refund checks they receive for Federal Pell Grant funds in excess of the costs of tuition and fees for students accumulating more than 2 semesters of College in High School Federal Pell Grants;
 (K)commit to supplement, not supplant, the use of recurring public funding already received from Federal or State sources; and
 (L)commit not to charge such eligible students any additional costs above that covered by the student’s College in High School Federal Pell Grant.
 (5)Competitive priorityThe Secretary shall award priority for participation in the College in High School Federal Pell Grant Pilot Program under this subsection to—
 (A)an eligible institution that is partnered with a high-need local educational agency that serves one or more high-need high schools that serve a high concentration of high-need students; and
 (B)with respect to eligible institutions that offer a dual or concurrent enrollment program for which certified high school instructors will be used to teach the college classes, an eligible institution that has received accreditation by the National Alliance of Concurrent Enrollment Partnerships.
 (6)Distribution of awardsThe Secretary shall ensure that eligible institutions awarded participation in the College in High School Federal Pell Grant Pilot Program reflect a diverse array of eligible institutions, including by geography, program focus, and institution type.
					(7)Applicability of provisions
 (A)In generalExcept as otherwise provided under this subsection, the provisions of this section shall apply to College in High School Federal Pell Grants awarded under this subsection.
 (B)Waivers from existing statuteFor the purposes of carrying out the College in High School Federal Pell Grant Pilot Program under this subsection, for students enrolled at eligible institutions who have been accepted into the pilot program, the Secretary shall—
 (i)waive the requirement under section 484(a)(1) that a student not be enrolled in an elementary or secondary school to be eligible to receive a Federal Pell Grant; and
 (ii)waive the requirement under section 484(d) that a student be a high school graduate to be eligible for a Federal Pell Grant.
 (C)Two semester cap waiverNotwithstanding subsection (c)(5), an eligible student may receive not more than 2 semesters, or the equivalent of 2 semesters, of College in High School Federal Pell Grants, prior to drawing down from the student's 12 semester eligibility period for Federal Pell Grants.
 (D)Limitation on award amountFor College in High School Federal Pell Grants that do not apply towards a student’s 12 semester eligibility period for Federal Pell Grants, the size of the College in High School Federal Pell Grant shall be not more than the smaller of—
 (i)the amount determined under subsection (b); and
 (ii)the costs of tuition, fees, transportation, and instructional materials at the eligible institution at which the student is enrolled.
							(8)Limitation on use of funding
 (A)In generalAn eligible student who receives a College in High School Federal Pell Grant under this subsection may use the grant only for—
 (i)credit-bearing college coursework; and (ii)co-requisite courses.
 (B)ProhibitionThe use of a College in High School Federal Pell Grant for non-credit bearing developmental coursework is prohibited.
						(9)Evaluation
 (A)In generalThe Secretary shall perform an evaluation, or contract with an appropriate nonprofit entity to conduct an evaluation, on the success of the College in High School Federal Pell Grant Pilot Program under this subsection. In addition, the Secretary shall provide updates to Congress and the public not less often than every 6 months on current participation in the College in High School Federal Pell Grant Pilot Program, and any barriers that are potentially affecting its success. The evaluation shall consider, to the extent practicable, for students receiving a College in High School Federal Pell Grant, disaggregated by student subgroup, the following:
 (i)Student participation in the pilot program. (ii)College credit accumulation.
 (iii)High school graduation rates. (iv)Postsecondary enrollment after high school graduation.
 (v)Postsecondary enrollment without remediation. (vi)Postsecondary persistence.
 (vii)Postsecondary completion. (viii)Differences in outcomes under clauses (i) through (vii) based upon type of institution, program model, and method of instruction.
 (B)ReportingEach eligible institution that participates in the College in High School Federal Pell Grant Pilot Program under this subsection shall report data to the Department for the purposes of completing the evaluation under subparagraph (A).
 (10)DefinitionsIn this subsection: (A)Co-requisite courseThe term co-requisite courses means courses designed for college students in need or remediation that combines credit-bearing college-level coursework with supplemental instruction.
 (B)Dual or concurrent enrollment programThe term dual or concurrent enrollment program has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965.
 (C)Early college high schoolThe term early college high school has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965.
 (D)First-generation college studentThe term first-generation college student means— (i)an individual both of whose parents did not complete a baccalaureate degree; or
 (ii)in the case of any individual who regularly resided with and received support from only 1 parent, an individual whose only such parent did not complete a baccalaureate degree.
 (E)High-need high schoolThe term high-need high school means a secondary school that meets any of the following: (i)Serves students not less than 50 percent of whom are students who meet either of the following:
 (I)Meet a measure of poverty as described in section 1113(a)(5) of the Elementary and Secondary Education Act of 1965.
 (II)Are students described in any of the following items: (aa)Racial or ethnic groups that are historically underserved.
 (bb)Children with disabilities, as defined in section 602 of the Individuals with Disabilities Education Act.
 (cc)English learners, as defined in section 8101 of the Elementary and Secondary Education Act of 1965. (dd)Migratory children, as defined in section 1309 of the Elementary and Secondary Education Act of 1965.
 (ee)Homeless children and youths. (ff)Students who are in foster care or are aging out of the foster care system.
 (gg)Students with a parent who is a member of the Armed Forces (as defined in section 101(a)(4) of title 10, United States Code) on active duty (as defined in section 101(d) of such title).
 (ii)Is identified for comprehensive support and improvement under section 1111(c)(4)(D)(i) of the Elementary and Secondary Education Act of 1965.
 (iii)Is implementing a targeted support and improvement plan as described in section 1111(d)(2) of the Elementary and Secondary Education Act of 1965.
 (F)High-need local educational agencyThe term high-need local educational agency means a local educational agency— (i)that serves not fewer than 10,000 children from families with incomes below the poverty line;
 (ii)for which not less than 20 percent of the children served by the agency are from families with incomes below the poverty line; or
 (iii)that is in the highest quartile of local educational agencies in the State, based on student poverty.
 (G)Historically underrepresented studentThe term historically underrepresented student means— (i)a student, or prospective student, at an institution of higher education who is at risk of educational failure or otherwise in need of special assistance and support; and
 (ii)may include an adult learner, working student, part-time student, student from a low-income background, student of color, Native youth, single parent (including a single pregnant woman), student who is a homeless child or youth, youth who is in, or has aged out of, the foster care system, first-generation college student, and student with a disability.
 (H)Student subgroupThe term student subgroup means— (i)economically disadvantaged students;
 (ii)students from major racial and ethnic groups; (iii)children with disabilities, as defined in section 602 of the Individuals with Disabilities Education Act; and
 (iv)English learners, as defined in section 8101 of the Elementary and Secondary Education Act of 1965..  